NOT FOR PUBLICATION                      FILED
                      UNITED STATES COURT OF APPEALS                      JAN 5 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

DECHANG CUI,                                     No.   18-72091

                  Petitioner,                    Agency No. A201-051-409

     v.
                                                 MEMORANDUM*
JEFFREY A. ROSEN, Acting Attorney
General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted November 19, 2020**
                                Pasadena, California

Before: PAEZ and VANDYKE, Circuit Judges, and IMMERGUT,*** District
Judge.

          Dechang Cui seeks review of the BIA’s dismissal of his appeal from the

Immigration Judge’s (IJ) denial of his application for asylum and withholding of



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
***
    The Honorable Karin J. Immergut, United States District Judge for the District
of Oregon, sitting by designation.
removal.   We have jurisdiction under 8 U.S.C. § 1252(a)(1) and review for

substantial evidence both the BIA’s adverse credibility determination and eligibility

determination for asylum and withholding of removal. Ahmed v. Keisler, 504 F.3d

1183, 1191 (9th Cir. 2007) (asylum and withholding of removal); Shrestha v.

Holder, 590 F.3d 1034, 1039 (9th Cir. 2010) (adverse credibility). Under the

substantial evidence standard, “administrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to the contrary.” Halim

v. Holder, 590 F.3d 971, 975 (9th Cir. 2009) (citation omitted). And “only the most

extraordinary circumstances will justify overturning an adverse credibility

determination.” Jin v. Holder, 748 F.3d 959, 964 (9th Cir. 2014) (citations omitted).

When an IJ requests corroborative evidence in addition to the petitioner’s testimony,

“such evidence must be provided unless the applicant does not have the evidence

and cannot reasonably obtain the evidence.” 8 U.S.C. § 1158(b)(1)(B)(ii).

      We deny the petition for review.

1.    Adverse Credibility

      Adverse credibility findings must be based on “the totality of circumstances,

and all relevant factors.”     Shrestha, 590 F.3d at 1040 (quoting 8 U.S.C.

§ 1158(b)(1)(B)(iii)). We are deferential in our review because “IJs are in the best

position to assess demeanor and other credibility cues.” Id. at 1041. “We must

uphold an adverse credibility determination ‘so long as even one basis is supported


                                         2
by substantial evidence.’” Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019) (citation

omitted).

      a.     Omissions

      “[A]n omission may form the basis for an adverse credibility finding.” Lai v.

Holder, 773 F.3d 966, 971 (9th Cir. 2014). “[O]missions that are not ‘details,’ but

new allegations that tell a ‘much different—and more compelling—story of

persecution than [the] initial application’” are particularly relevant to an adverse

credibility determination. Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir.

2016) (quoting Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011)).

      The BIA reviewed each omission and inconsistency identified by the IJ in this

case. Cui’s application indicated he left China because of police-imposed limits to

his personal freedom, but Cui later testified he left China due to being fired after his

employer in China learned of his arrest for religious activity. Cui attributed this

omission of his firing from his application to “lack of memory.” When asked by the

IJ when he “officially became a Christian,” Cui testified that he was baptized in

China before he left for the U.S. but made no mention of this baptism in his

application. Cui again equivocated that “[i]t is possible [he] forgot” to include his

baptism in his application.1


1
  Unlike other cases where omissions were uncovered in cross-examination, Cui
provided this new information on direct examination, reinforcing that this is like “a
case where an applicant volunteered new information at the merits hearing in an

                                           3
      These omissions between Cui’s application and his testimony significantly

changed his “story of persecution” regarding his conversion and introduced a

completely new economic argument that he could not work in China because of his

religion. Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). The IJ and BIA’s

determination that Cui’s omissions were not “trivial details” and contributed to an

adverse credibility finding is supported by substantial evidence. See Silva-Pereira,

827 F.3d at 1185–86.

      b.     Inconsistencies

      Cui’s testimony regarding both his introduction and induction into the

Christian faith did not match his asylum application. Although Cui’s application

and initial testimony indicated he was introduced to Christianity by a coworker in

the United States in 2008, he later testified that his aunt was the first to discuss

Christianity with him in China in 2007. Cui explained this inconsistency by

testifying that his aunt did not bring a Bible to their discussion. Cui further testified

he was baptized in the United States in 2014, but his pastor testified it was in 2015




effort to buttress his claims through eleventh-hour testimony.” Iman v. Barr, 972
F.3d 1058, 1068 (9th Cir. 2020).

                                           4
due to required pre-baptismal courses.        Cui provided no clarification for this

discrepancy.

      Cui also testified he had worked in three states in the U.S. in 2008, but his

application only listed one. Cui explained that, because “the company rent[ed] the

house where we stayed” in two of the states, he did not list them. The IJ found that

this testimony was “not candid,” particularly because Cui’s application already listed

a job where his employer had paid for housing. Moreover, Cui’s application,

testimony, and documentation from his former employer in China—Wenguan

Machinery—all listed different job titles. Cui’s explanation was that the employer-

provided documents “probably omitted” the title he included in his application.

      “[I]f the alien fails to provide a plausible explanation [for an inconsistency],

the IJ may properly rely on the inconsistency as support for an adverse credibility

determination.” Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011). “Under the

REAL ID Act, even minor inconsistencies that have a bearing on a petitioner’s

veracity may constitute the basis for an adverse credibility determination,” Ren v.

Holder, 648 F.3d 1079, 1089 (9th Cir. 2011), and all the inconsistencies noted by

the IJ and BIA in this case are supported by substantial evidence.

2.    Corroborative Evidence

      Cui’s inconsistent testimony about his employment history in China prompted

the IJ to ask for documents clarifying Cui’s employment history.            8 U.S.C.


                                          5
§ 1158(b)(1)(B)(ii).   Cui provided one additional document post-dating his

employment that conflicted with his prior testimony and application. Although Cui

claimed no further records documenting his employment were available, his wife

had previously requested and received a re-issued Expulsion Certificate from the

company where he worked.2 The IJ and BIA may “turn[] [Cui] down for failing to

provide corroboration where he does have it or could reasonably obtain it.” Aden v.

Holder, 589 F.3d 1040, 1045 (9th Cir. 2009). Substantial evidence supports the

BIA’s determination that Cui failed to present sufficient corroborative evidence of

his employment history. See id. at 1046.

                                      * * *

      Because the adverse credibility determination and lack of corroboration

finding are supported by substantial evidence, the agency properly denied Cui’s

application for asylum and withholding of removal. Accordingly, Cui’s petition for

review is

      DENIED.




2
  Cui’s claim that more evidence was not reasonably available—even though he was
previously able to request and receive documents from Wenguan Machinery through
his wife—is distinguishable from the cases he cites where petitioners fleeing death
threats were unable to access documents from their home countries. See Salaam v.
INS, 229 F.3d 1234, 1239 (9th Cir. 2000) (per curiam); Shah v. INS, 220 F.3d 1062,
1070 (9th Cir. 2000).

                                           6